Citation Nr: 0633054	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypothyroidism.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in January 2005.

The appellant testified at a travel Board hearing in April 
2006.  A transcript of this hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination. VAOPGCPREC 
11-95 (1995).

During the April 2006 hearing, testimony included an 
indication from the veteran that his service connected 
hypothyroidism had increased in severity since his most 
recent VA examination, which took place in May 2004.  The 
veteran's primary contentions involve significant symptoms 
which he did not report at the time of the May 2004 VA 
examination.  Therefore, the Board believes a current VA 
examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and severity of his service-connected 
hypothyroidism.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail to allow for 
evaluation under applicable VA rating 
criteria.  The claims folder should be 
made available to the examiner for review.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted.  
The veteran and his representative, if 
any, should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


